DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 8-19, and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 17, each of these claims is allowable for the reasoning provided on pages 13-16 of Applicant’s Remarks filed on June 22, 2022.

As to claim 33, Ueno (US 20200244907 A1, Filed July 10, 2018) disclose a readout integrated circuit, configured to read out sensing signals from an optical sensing panel comprising a sensor array (Ueno at Figs. 2-7) for fingerprint sensing, 
the readout integrated circuit comprising: a plurality of input terminals, configured to be coupled to a plurality of output terminals of the optical sensing panel (Ueno at Figs. 2, 6);
a first charging/discharging circuit, coupled to one of the plurality of input terminals and configured to selectively charge or discharge an output terminal included in the plurality of output terminals of the optical sensing panel by a first current during a readout period (Ueno at Fig. 6, negative capacitance circuit 310 is analogous to a first discharging circuit), 
wherein the readout integrated circuit reads out a voltage of the output terminal of the optical sensing panel as a sensing signal (Ueno at Figs. 6-7, output of pixel circuit 230 to input of ADC 331); and
a control circuit, coupled to the first charging/discharging circuit and configured to output at least one control signal to control an operating period which is a time length that the first charging/discharging circuit charges or discharges the output terminal of the optical sensing panel by the first current (Ueno at Figs. 6-7, Vb1’ or Vb2; Figs. 15, 17-19, SW2),
wherein the at least one control signal comprises a first control signal and a second control signal (Ueno at Fig. 7, Vb1’ and Vb1), and 
the first charging/discharging circuit comprises: a first switch element, controlled by the first control signal (Ueno at Fig 7, transistor 316).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  a second switch element, controlled by the second control signal, wherein a phase of the second control signal and a phase of the first control signal are inverted with each other.

As to claim 36, Ueno (US 20200244907 A1, Filed July 10, 2018) discloses a readout integrated circuit, configured to read out sensing signals from an optical sensing panel comprising a sensor array (Ueno at Figs. 2-7) for fingerprint sensing, 
the readout integrated circuit comprising:  a plurality of input terminals, configured to be coupled to a plurality of output terminals of the optical sensing panel (Ueno at Figs. 2, 6); 
a first charging/discharging circuit, coupled to one of the plurality of input terminals and configured to selectively charge or discharge an output terminal included in the plurality of output terminals of the optical sensing panel by a first current during a readout period (Ueno at Fig. 6, negative capacitance circuit 310 is analogous to a first discharging circuit), 
wherein the readout integrated circuit reads out a voltage of the output terminal of the optical sensing panel as a sensing signal (Ueno at Figs. 6-7, output of pixel circuit 230 to input of ADC 331); and 
a control circuit, coupled to the first charging/discharging circuit and configured to output a control signal to control an operating period which is a time length that the first charging/discharging circuit charges or discharges the output terminal of the optical sensing panel by the first current (Ueno at Figs. 6-7, Vb1’ or Vb2; Figs. 15, 17-19, SW2), 
wherein the first charging/discharging circuit comprises: a first current source; a first switch element, controlled by the control signal, wherein a first terminal of the first switch element is coupled to a first voltage, a second terminal of the first switch element is coupled to a control terminal of the first current source, and a control terminal of the first switch element is coupled to the control signal (Ueno at Fig. 7, transistor 316).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  a diode element, comprising an anode terminal and a cathode terminal, wherein the anode terminal of the diode element is coupled to the output terminal of the optical sensing panel, and the cathode terminal of the diode element is coupled to a first terminal of the first switch element.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/30/2022